                 Case 2:20-cv-00796-JCC Document 25 Filed 08/11/21 Page 1 of 4




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ADEREMI EMMANUEL ATANDA,                               CASE NO. C20-0796-JCC
10                             Plaintiff,                   ORDER
11          v.

12   NORGREN (IMI PRECISION
     ENGINEERING) et al.,
13
                               Defendants.
14

15
            This matter comes before the Court on pre-service review of Plaintiff Adremi E. Atanda’s
16
     complaint (Dkt. No. 5) under 28 U.S.C. § 1915(e)(2), and on Plaintiff’s motion for service by the
17
     U.S. Marshal Service (Dkt. No. 23).
18
     I.     BACKGROUND
19
            Plaintiff, who is Black, filed this case in May 2020, alleging that Defendants failed to
20
     promote him due to his race, national origin, and age. (See Dkt. No. 5.) After Judge Peterson
21
     approved his proceeding in forma pauperis, Plaintiff made unauthorized service by mail and
22
     moved for default judgment. (Dkt. Nos. 4, 8–10, 12.) Defendants appeared and moved for
23
     dismissal based on improper service. (See Dkt. Nos. 11, 15–16.) On July 6, 2021, this Court denied
24
     both motions and ordered Plaintiff to properly serve Defendants within 45 days. (Dkt. No. 22.) On
25
     July 27, 2021, Plaintiff moved for the U.S. Marshals to conduct service. (Dkt. No. 23).
26


     ORDER
     C20-0796-JCC
     PAGE - 1
                Case 2:20-cv-00796-JCC Document 25 Filed 08/11/21 Page 2 of 4




 1   II.    DISCUSSION

 2          The Court must dismiss before service a complaint filed in forma pauperis if it “fails to

 3   state a claim on which relief can be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii); see Lopez v. Smith,

 4   203 F.3d 1122, 1229 (9th Cir. 2000). A complaint must contain sufficient factual matter, accepted

 5   as true, to state a claim for relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 664

 6   (2009); see also Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Dismissal is proper if

 7   the complaint lacks a cognizable legal theory or states insufficient facts to support one. Zixiang v.

 8   Kerry, 710 F.3d 995, 999 (9th Cir. 2013).
 9          Pro se complaints are read liberally and construed in the light most favorable to the
10   plaintiff. Erickson v. Pardus, 551 U.S. 89, 93 (2007). Still, § 1915(e) “not only permits but
11   requires” dismissal of an in forma pauperis complaint that fails to state a claim. Lopez, 203 F.3d
12   at 1229.
13          To state a prima facie case of discrimination under Title VII, a plaintiff must show (1) he
14   is a member of a protected class (e.g., race, gender, etc.); (2) he was qualified for the job position,
15   (3) he was subject to an adverse employment action; and (4) other similarly situated employees
16   outside the protected class received better treatment. See, e.g., Chuang v. Univ. of California
17   Davis, 224 F.3d 1115, 1123 (9th Cir. 2003). While Plaintiff’s allegations are sometimes difficult
18   to follow, his complaint and the attached documentation 1 contain sufficient allegations to state a

19   claim, given the lenient standard governing his pro se pleadings.

20          First, Plaintiff alleges that he is African, Black, and has dark skin. (Dkt. No. 5 at 5.) Second,

21   he alleges that he attended college and has several years of experience in various accounting related

22   roles, which plausibly demonstrates his job qualifications. (Id. at 17, 21.) Third, he alleges he was

23   not promoted, which constitutes an adverse employment action. See, e.g., Adeyuti v. City of San

24

25   1
       Plaintiff signed and dated as of May 2020 an October 29, 2019 letter to the EEOC. (Dkt. No. 5
     at 14, 21.) The Court interprets this as incorporating the EEOC documents into Plaintiff’s
26   complaint.

     ORDER
     C20-0796-JCC
     PAGE - 2
              Case 2:20-cv-00796-JCC Document 25 Filed 08/11/21 Page 3 of 4




 1   Francisco, 63 F. Supp. 3d 1073, 1088–89 (N.D. Cal. 2014). Finally, the following allegations

 2   satisfy the discrimination element:

 3      •   Defendants hired less experienced, younger white people for positions that Plaintiff sought

 4          (Dkt. No. 5 at 10–11);

 5      •   A superior made jokes that, while their significance is not entirely clear, plausibly suggest

 6          discriminatory animus, (id. at 16 –17) (“Dirty hands wash dirty hands,” and, in reference

 7          to Plaintiff, “when a chicken poop[s,] the white poop is what still [sic] a chicken”);

 8      •   A superior stated that certain white employees who had been promoted “fit the profile of
 9          what he wants this location to look like,” (id. at 11);
10      •   Defendants passed over Black employees for promotions (id. at 20); and
11      •   A superior made multiple derisive comments about Plaintiff’s college degree as being
12          “from Africa,” when in fact, Plaintiff attended college in Wisconsin, (id at 8, 11, 19).
13          These allegations are sufficient to withstand sua sponte dismissal under § 1915(e). That
14   conclusion, however, neither precludes nor prejudges the outcome of any challenge to the
15   complaint Defendants might assert. See, e.g., Teahan v. Wilhelm, 481 F. Supp. 2d 1115, 1119 (S.D.
16   Cal. 2007) (“[T]he sua sponte screening and dismissal procedure is cumulative of, not a substitute
17   for, any subsequent Rule 12(b)(6) motion the defendant may choose to bring.”).
18   III.   CONCLUSION

19          For the foregoing reasons, Plaintiff’s motion for service (Dkt. No. 23) is GRANTED.

20   In accordance with Federal Rule of Civil Procedure 4(c)(3), it is ORDERED that:

21      •   The Clerk is directed to forward to the U.S. Marshal the instructions for service of

22          process, and five copies (one for each Defendant) of the completed summons, the

23          complaint, and this order.

24      •   Within 30 days of receiving these materials from the Clerk, the U.S. Marshal shall serve

25          process and a copy of this order on each Defendant. The Marshall shall then file the

26          return of service for Defendants.


     ORDER
     C20-0796-JCC
     PAGE - 3
              Case 2:20-cv-00796-JCC Document 25 Filed 08/11/21 Page 4 of 4




 1          DATED this 11th day of August 2021.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-0796-JCC
     PAGE - 4
